

116 HR 4255 IH: Trafficking Reduction And Criminal Enforcement (TRACE) Act
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4255IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Mr. Quigley introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prevent the illegal sale of firearms, and for other purposes. 
1.Short titleThis Act may be cited as the Trafficking Reduction And Criminal Enforcement (TRACE) Act. 2.Regulatory requirement to mark firearms with second, hidden serial number (a)In generalWithin 12 months after the date of the enactment of this Act, the Attorney General shall promulgate final regulations that require each firearm manufactured in the United States on or after the effective date of the regulation, to be marked with a serial number that is located inside the receiver of the firearm or that is visible only in infrared light, in addition to the serial number with which the firearm is otherwise required by law to be marked. 
(b)Definition of receiverSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (3)— 
(A)by inserting , including an unfinished frame or receiver after such weapon; and (B)by striking or (D) any destructive device and inserting ; (D) any destructive device; or (E) any combination of parts designed or intended for use in converting any device into a firearm and from which a firearm may be readily assembled; 
(2)in paragraph (10)— (A)by striking and the and inserting the; and 
(B)by inserting ; and the term manufacturing firearms shall include assembling a functional firearm from a frame or receiver or molding, machining, or 3D printing a frame or receiver, and shall not include making or fitting special barrels, stocks, or trigger mechanisms to firearms before the period; and (3)by inserting after paragraph (29) the following: 
 
(30)The term frame or receiver— (A)means the part of a firearm that can provide the action or housing for the hammer, bolt, or breechblock and firing mechanism; 
(B)includes a frame or lower receiver blank, casting, or machined body that requires further machining or molding to be used as part of a functional firearm, and which is designed and intended to be used in the assembly of a functional firearm; and (C)does not include a piece of material that has had— 
(i)its size or external shape altered solely to facilitate transportation or storage; or (ii)solely its chemical composition altered.. 
3.Requirement to preserve instant criminal background check records for 180 days 
(a)In generalSection 922(t)(2)(C) of title 18, United States Code, is amended by inserting after the 180-day period that begins with the date the system complies with subparagraphs (A) and (B), before destroy. (b)Conforming amendmentSection 511 of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (34 U.S.C. 40901 note; Public Law 112–55; 125 Stat. 632) is amended— 
(1)by striking for— and all that follows through (1); and (2)by striking the semicolon and all that follows and inserting a period. 
(c)RegulationsWithin 180 days after the date of the enactment of this Act, the Attorney General shall prescribe regulations to implement the amendments made by this section. 4.Requirement that licensed firearms dealers conduct physical check of their firearms business inventory (a)In generalSection 923(g) of title 18, United States Code, is amended by adding at the end the following: 
 
(8)Each licensee shall conduct a physical check of the firearms inventory of the business of the licensee licensed under this chapter, in accordance with regulations which shall be prescribed by the Attorney General.. (b)Conforming amendmentThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 247–248) is amended by striking the 5th proviso.  
(c)RegulationsWithin 180 days after the date of the enactment of this Act, the Attorney General shall prescribe regulations to implement section 923(g)(8) of title 18, United States Code. 5.Elimination of limitations on use of gun trace information (a)Consolidated and Further Continuing Appropriations Act, 2012The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 1st and 6th provisos. 
(b)Consolidated Appropriations Act, 2010The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010. (c)Omnibus Appropriations Act, 2009The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009. 
(d)Consolidated Appropriations Act, 2008The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008. (e)Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any fiscal year. 
(f)Consolidated Appropriations Act, 2005The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859) is amended by striking with respect to any fiscal year. (g)Consolidated Appropriations Resolution, 2003Section 644 of division J of the Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note; Public Law 108–7; 117 Stat. 473–474) is amended by striking or any other Act with respect to any fiscal year.  
